Citation Nr: 1114695	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.K., & R.K.


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to October 1979.  The Veteran died in September 2004 and the Appellant is his surviving spouse.
      
The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the benefit sought on appeal.  

In August 2009, the appellant testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO; a transcript of the hearing has been associated with the claims file.

The issue on appeal was previously denied by the Board in an August 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court vacated the August 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).


FINDINGS OF FACT

1.  The Veteran died in September 2004.  His death certificate lists the immediate cause of death as myelodysplasia with transformation to acute leukemia, with chronic obstructive pulmonary disease, coronary artery disease, and cardiomyopathy as significant conditions contributing to death.

2.  It is presumed that the Veteran was exposed to herbicides during his active service in Vietnam.  

3.  It is presumed that the Veteran's coronary artery disease is due to exposure to herbicides in Vietnam.

4.  Coronary artery disease contributed substantially and materially to the Veteran's principal cause of death.


CONCLUSION OF LAW

1.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

2.  Coronary artery disease, a disability that is presumed to have been incurred in service, contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.3.07, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the appellant's claim.  This is so because the Board is taking action favorable to the appellant by granting service connection for the cause of the Veteran's death; a decision at this point poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria & Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  For the reasons explained below, the Board finds that in light of a recent liberalizing regulation that expanded the presumptive conditions associated with herbicide exposure to include ischemic heart disease, entitlement to service connection for the cause of the Veteran's death is warranted.  While the Board is cognizant that the terms of the Joint Motion require a remand to obtain an adequate medical opinion, such development is not necessary in light of the new regulation.

To establish service connection for the cause of the Veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

During the course of this appeal, VA added three disabilities to the presumptive disabilities listed in 38 C.F.R. § 3.309(e).  Specifically, on August 31, 2010, the Secretary of VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptions of service connection for ischemic heart disease, Parkinson's disease, and chronic B cell leukemias.  75 Fed. Reg. 53,202 (August 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010.  Id.  Therefore, the Board finds the amended regulation applies to the current claim.

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD (ischemic heart disease) is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term "IHD" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

In this case, the DD Form 214 shows that the Veteran served from October 1959 to October 1979.  Although the personnel file is not associated with the claims file, the DD Form 214 shows that the Veteran had 3 years, 8 months and 29 days of foreign service and received the Combat Infantry Badge, the Purple Heart, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Cross of Gallantry with Palm.  Further, the service treatment records show that the Veteran received medical treatment in 1967 and 1968, for example, at the HQ&A Co. 9th Med. BN, APO 96370, R.V.N.  As noted by the Board in the August 2010 decision, the record sufficiently shows that the Veteran served in Vietnam. The Board also notes that there is no affirmative evidence showing that the Veteran was not exposed to an herbicide agent in service.  As such, exposure to an herbicide agent is presumed.

The record also includes the Veteran's September 18, 2004, death certificate which shows that the Veteran's immediate cause of death was myelodysplasia with transformation to acute leukemia, with chronic obstructive pulmonary disease, coronary artery disease, and cardiomyopathy as significant conditions contributing to death.  As discussed above, amended § 3.309(e) defines ischemic heart disease as including coronary artery disease.  

In short, VA regulations dictate that the Veteran's coronary artery disease is presumed to have been incurred during service based on his exposure to herbicides in Vietnam.  Although the Board observes that there is both favorable and unfavorable medical nexus evidence of record in this matter, no discussion of the medical opinions is necessary in light of the presumption of service connection for ischemic heart disease pursuant to the amended regulation.  Thus, because the Veteran had qualifying Vietnam service; is presumed to have been exposed to herbicide agents during his Vietnam service; and, as coronary artery disease was a contributing factor to the Veteran's death, the Board finds that such disability contributed substantially and materially to the Veteran's cause of death, and entitlement to service connection for the cause of the Veteran's death is established.

CONTINUED ON NEXT PAGE...

ORDER


Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


